United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1015
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Pete Christopher Brown,                  *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: April 24, 2002

                               Filed: April 29, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Pete Christopher Brown pleaded guilty to willfully and knowingly stealing in
excess of $1,000 belonging to the United States, in violation of 18 U.S.C. § 641. The
district court1 sentenced him to 18 months in prison and 3 years of supervised release,
and imposed mandatory restitution of $3,000. On appeal, Brown argues the court
should have granted an acceptance-of-responsibility reduction.



      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
       We conclude that the court did not clearly err in denying the reduction,
because--even though Brown came forward and admitted his crime--he had
subsequently tested positive for drugs, failed to complete a drug treatment program
as ordered, and failed to report to his pretrial services officer. See U.S.S.G.
§ 3E1.1(a) (defendant may receive reduction if he “clearly demonstrates acceptance
of responsibility for his offense”); United States v. Ervasti, 201 F.3d 1029, 1043 (8th
Cir. 2000) (standard of review); United States v. Byrd, 76 F.3d 194, 196-97 (8th Cir.
1996) (sentencing judge may consider conduct unrelated to offense in determining
whether defendant qualifies for acceptance-of-responsibility adjustment).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-